Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdougall (Pub. No. US 2011/0320682) in view of Mangione-Tran (Pub. No. US 2017/0308449) in view of Hildenbrand (Pub. No. US 2020/0034056).
Claim 1, Mcdougall teaches “a method of managing memory in a virtual machine (VM) in which containers are executed , said method being carried out by a container management
process running on top of an operating system of the VM ([0055] Garbage collector 510 generates a GC event before each GC, which is received by garbage collection intercept 518 in Java Virtual Machine Tool Interface (JVMTI) 516. [Fig. 5] 510 on top of Guest OS 520)”.
However, Mcdougall is silent regarding the remaining limitations of the container management process.
Mangione-Tran teaches “a method of managing memory in a virtual machine (VM) in which containers are executed, said method comprising monitoring a dummy process that runs in the VM concurrently with the containers ([0056] a memory monitor module 310 (i.e. garbage collector of Mcdougall) can be executed within an application environment 306A, 306B instead of as instructions separate from the application environment 306A, 306B on the physical server 300. [0054] An application environment 306A, 306B can include servers or other resources for executing software. In some implementations, an application environment 306A, 306B can include an application server, such as the application server 112 of the system 100. For example, the application server can be a Java Virtual Machine executing on the physical server 300. [0099] FIG. 6A is an illustration of examples of memory allocations and deallocations for operations executing within an application environment. Example memory allocations and deallocations discussed with respect to FIG. 6A include a variable X that can be any positive number. A first operation, Operation 1 600, executing at a first time, can be allocated 3X memory. Later, X memory can be deallocated and 3X allocated again. 3X memory can be deallocated as a final change to memory usage by Operation 1 600 before it is terminated. However, 2X memory remains allocated to Operation 1 600 even after it has been terminated. A second operation, Operation 2 602, executing at a second time after the first time at which Operation 1 600 started, can be allocated 2X memory without further change before it terminates. As such, Operation 2 602 also has 2X memory allocated to it after termination. A third operation, Operation 3 604, executing at a third time after the second time at which Operation 2 602 started, can be allocated 3X memory, deallocated X memory, and then terminate. Operation 3 604 therefore also has 2X memory allocated to it after it has been terminated.),  the dummy process being configured to be terminated by the VM under a low memory condition before any other processes running in the VM ([0060] Separately, the garbage collection module 404 can have visibility into software executable within the application environment to recover memory usage consumed by terminated operations. In some implementations, an application server of an application environment can include garbage collection software for recovering memory previously consumed, but no longer used, to execute operations within the application environment. In some implementations, the application server can execute the garbage collection software on a periodic basis, for example, once every one to five minutes while the application server operates on a physical server. In some implementations, the application server can execute the garbage collection software responsive to a determination that an available amount of the allotted memory available for executing processes on the application server has dropped below a minimum memory threshold. For example, the application server can trigger execution of the garbage collection software responsive to a determination that some threshold minimum (e.g., 33%, 25%, 20%, 15%, and so forth) of total memory allotment is available at a given time.); upon detecting that the dummy process has been terminated ([0064] Responsive to the leak detection module 406 detecting a memory leak, data indicative of the detected memory leak can be used by a leak remediation module 408 to remediate the detected memory leak, for example, by freeing up memory associated with the detected memory leak. In some implementations, remediating a detected memory leak by the leak remediation module 408 can include terminating operations executing on the application server 112 until enough memory has been freed for further executing operations within the application environment. In some implementations, remediating a detected memory leak by the leak remediation module 408 can include restarting the application server of the application environment to completely free the memory allotted to it by the physical server on which the application environment operates.), selecting one of the containers to be terminated; and terminating processes of the selected container ([0066] Implementations of the memory monitor module 310 can include additional modules, fewer modules, combine modules, have modules with additional or less functionality than described above, and/or combinations thereof. For example, the memory monitor module 310 can include a termination module for terminating software or operations executing within the application environment. For example, in the event the leak detection module 406 repeatedly detects memory leaks associated with a specific application node executing on an application server of the application environment, the termination module can selectively terminate that application node.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mangione-Tran with the teachings of Mcdougall in order to provide a system that teaches further details regarding memory management processes within a virtualized environment. The motivation for applying Mangione-Tran teaching with Mcdougall teaching is to provide a system that allows for reclamation of memory. Mcdougall, Mangione-Tran are analogous art directed towards resource allocation. Together Mcdougall, Mangione-Tran teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mangione-Tran with the teachings of Mcdougall by known methods and gained expected results. 
The combination may not explicitly teach the process is “terminated by the operating system”.
Hildenbrand teaches ““terminated by an operating system ([0013] If more memory is needed by a virtual machine, then the guest OS may activate an out-of-memory killer ("OOM killer"), which selects one or more processes to kill in order to free a greater amount of memory.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Hildenbrand with the teachings of Mcdougall, Mangione-Tran in order to provide a system that teaches utilizing an OS to terminate a process. The motivation for applying Hildenbrand teaching with Mcdougall, Mangione-Tran teaching is to provide a system that allows for reclamation of memory. Mcdougall, Mangione-Tran, Hildenbrand are analogous art directed towards resource allocation. Together Mcdougall, Mangione-Tran, Hildenbrand teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Hildenbrand with the teachings of Mcdougall, Mangione-Tran by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Mangione-Tran teaches “the method of claim 1, wherein the processes of the selected container are terminated in a predetermined order ([0112] In some implementations, the remediation action performed can be determined based on a termination priority order for operations executing within the application environment. For example, the one or more operations can be terminated based on the duration the operation has been executing or highest memory use of the operations.)”.
Rational to claim 1 is applied here.
Claim 4, the combination teaches the claim, wherein Mangione-Tran teaches “the method of claim 1, wherein the VM is one of a plurality of virtual machines that are running in a host and share memory resources of the host ([0042] In some implementations, a distributed computing system can allocate resources of a computer network using a multi-tenant or single-tenant architecture. Allocation resources in a multi-tenant architecture can include installations and/or instantiations of one or more servers, such as application servers, database servers, and/or other servers, or combination of servers, that can be shared amongst multiple customers. For example, a web server, such as a unitary Apache installation, an application server, such as a unitary Java Virtual Machine, a single database server catalog, such as a unitary MySQL catalog, can handle requests from multiple customers. In some implementations of a multi-tenant architecture, the application server, the database server, and/or both can distinguish between and segregate data and/or other information of the various customers using the system. [Fig. 3 plurality of applications servers])”.
Rational to claim 1 is applied here.
Claim 7, “a non-transitory computer readable medium comprising instructions, which when executed on a processor cause the processor to carry out a method of managing memory in a virtual machine (VM) in which containers are executed, said method said method being carried out by a container management process running on top of an operating system of the VM comprising: monitoring a dummy process that runs in the VM concurrently with the containers, the dummy process being configured to be terminated by an operating system of the VM under a low memory condition before any other processes running in the VM; upon detecting that the dummy process has been terminated, selecting one of the containers to be terminated; and terminating processes of the selected container” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “the non-transitory computer readable medium of claim 7, wherein the processes of the selected container are terminated in a predetermined order” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 10, “the non-transitory computer readable medium of claim 7, wherein the VM is one of a plurality of virtual machines that are running in a host and share memory resources of the host” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 13, “a host computer in which at least a first virtual machine and a second virtual machine are running, wherein the first virtual machine includes a container management process that runs on top of an operating system of the first virtual machine and executes the steps of: monitoring a dummy process that runs in the first virtual machine concurrently with containers, the dummy process being configured to be terminated by an operating system of the first virtual machine under a low memory condition before any other processes running in the first virtual machine; upon detecting that the dummy process has been terminated, selecting one of the containers to be terminated; and terminating processes of the selected container” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 15, “the host computer of claim 13, wherein the processes of the selected container are terminated in a predetermined order” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 16, “the host computer of claim 13, wherein the first virtual machine and the second virtual machine share memory resources” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 19, the combination teaches the claim, wherein Mangione-Tran teaches “the host computer of claim 13, wherein the second virtual machine has containers running therein ([0054] An application environment 306A, 306B can include servers or other resources for executing software. In some implementations, an application environment 306A, 306B can include an application server, such as the application server 112 of the system 100. For example, the application server can be a Java Virtual Machine executing on the physical server 300. In some implementations, the application server can use resources of the physical server 300 allocated to its application environment to execute respective software, such as platform software or application software developed by a customer of a PaaS service provider using platform software. For example, there can be a number of application environments operating on a physical server 300, and those application environments can have allotments of processor cycles of the processor 302 or memory of the memory 304.)”.
Claim 20, “the host computer of claim 19, wherein the second virtual machine includes a container management process that executes the steps of: monitoring a dummy process that runs in the second virtual machine concurrently with the containers of the second virtual machine, the dummy process of the second virtual machine being configured to be terminated by an operating system of the second virtual machine under a low memory condition before any other processes running in the second virtual machine; upon detecting that the dummy process of the second virtual machine has been terminated, selecting one of the containers the second virtual machine to be terminated; and terminating processes of the selected container of the second virtual machine” is similar to claim 1 but performed for a second java virtual machine and therefore rejected with the same references and citations.
Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdougall, Mangione-Tran in view of Hildenbrand in view of Krishnamurthy (Pub. No. US 2013/0007759).
Claim 2, the combination may not explicitly teach the limitation.
Krishnamurthy teaches  “the method of claim 1, wherein the containers are each assigned a class of service and the selected container has a lowest class of service ([0034] In an embodiment of the current invention, the server 118 has a Service Level Agreement (SLA) that specifies the reliability on which the system 100 has to operate. One aspect of the embodiment is providing a scale for reliability. For instance, there could be multiple grades of reliability a high, a medium, and a low reliability grade. Resources could be configured to meet that level of reliability. There could be end-to-end checking for communication between the main server 118 and accelerators 114, 116 in high reliability mode along with checking for computation. In medium reliability modes, the system 100 might not do all the checking to avoid spending resources and execution time. In low reliability mode, for instance with unneeded or advisory data, checking may not be done on the computation or the network. The user may have the ability to choose the level or reliability that is needed for the application and the resources will be used in such a manner to satisfy the SLA whether it is low, medium, or high.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Krishnamurthy with the teachings of Mcdougall, Mangione-Tran, Hildenbrand in order to provide a system that teaches classes of environments. The motivation for applying Krishnamurthy teaching with Mcdougall, Mangione-Tran, Hildenbrand teaching is to provide a system that allows for reclamation of memory. Mcdougall, Mangione-Tran, Hildenbrand, Krishnamurthy are analogous art directed towards resource allocation. Together Mcdougall, Mangione-Tran, Hildenbrand, Krishnamurthy teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Krishnamurthy with the teachings of Mcdougall, Mangione-Tran, Hildenbrand by known methods and gained expected results. 
Claim 8, “the non-transitory computer readable medium of claim 7, wherein the containers are each assigned a class of service and the selected container has a lowest class of service” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 14, “the host computer of claim 13, wherein the containers running in the first virtual machine are each assigned a class of service and the selected container has a lowest class of service” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 5, 11, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Mcdougall, Mangione-Tran in view of Hildenbrand in view of Corrie (Pub. No. US 2013/0290641).
Claim 5, the combination may not explicitly teach the limitation.
Corrie teaches “the method of claim 4, wherein each of the virtual machines has a driver that is allocated a portion of the memory resources of the host when the host is under memory pressure ([0022] Runtime environment 108 of VM 102.sub.1 is configured to coordinate with hypervisor 104 to manage memory using a mechanism for balloon memory that performs page sharing procedures on guest physical memory pages utilized by runtime environment 108. According to an embodiment, VM 102.sub.1 includes a balloon driver 126 installed in guest OS 106 and a balloon agent 128 within runtime environment 108. Balloon driver 126 is a systems-level driver configured to communicate with hypervisor 104 and balloon agent 128 to exert memory pressure on runtime environment 108. For example, when balloon driver 126 receives instructions from hypervisor 104 to inflate, balloon driver 126 requests balloon agent 128 to inflate, rather than requesting for memory pages directly from guest OS 106.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Corrie with the teachings of Mcdougall, Mangione-Tran, Hildenbrand in order to provide a system that teaches driver memory allocation. The motivation for applying Corrie teaching with Mcdougall, Mangione-Tran, Hildenbrand teaching is to provide a system that allows for memory resource sharing. Mcdougall, Mangione-Tran, Hildenbrand, Corrie are analogous art directed towards resource allocation. Together Mcdougall, Mangione-Tran, Hildenbrand, Corrie teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Corrie with the teachings of Mcdougall, Mangione-Tran, Hildenbrand by known methods and gained expected results. 
Claim 11, “the non-transitory computer readable medium of claim 10, wherein each of the virtual machines has a driver that is allocated the memory resources of the host when the host is under memory pressure” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 17, “the host computer of claim 16, wherein each of the first and second virtual machines has a driver that is allocated the memory resources when the host computer is under memory pressure” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 6, 12, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Mcdougall, Mangione-Tran in view of Hildenbrand in view of Stansell (Pub. No. US 2010/0077128)
Claim 6, the combination may not explicitly teach the limitation.
Stansell teaches “the method of claim 1, wherein the operating system detects the low memory condition when the operating system cannot serve a request for memory ([0009] For instance, when an operating system starts to run out of memory, it will start to page fault and typically on a bare metal system end up paging out to disk.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Stansell with the teachings of Mcdougall, Mangione-Tran, Hildenbrand in order to provide a system that teaches identifying memory conditions. The motivation for applying Stansell teaching with Mcdougall, Mangione-Tran, Hildenbrand teaching is to provide a system that allows for memory reclamation. Mcdougall, Mangione-Tran, Hildenbrand, Stansell are analogous art directed towards resource allocation. Together Mcdougall, Mangione-Tran, Hildenbrand, Stansell teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Stansell with the teachings of Mcdougall, Mangione-Tran, Hildenbrand by known methods and gained expected results. 
Claim 12, “the non-transitory computer readable medium of claim 7, wherein the operating system detects the low memory condition when the operating system cannot serve a request for memory” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 18, “the host computer of claim 13, wherein the operating system detects the low memory condition when the operating system cannot serve a request for memory” is similar to claim 6 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199